Per Curiam.
Respondent was admitted to the practice of law by this Court in 1985. He practiced law in New South Wales, Australia. By order dated June 17, 2008, the New South Wales Court of Appeal disbarred respondent on consent as the result of his 2007 criminal conviction for possession of child pornography. In response to petitioner’s investigation of the matter, respondent has submitted an affidavit of resignation dated August 28, 2009.
We accept respondent’s resignation, which petitioner does not oppose, and order his disbarment from the practice of law in New York (see 22 NYCRR 806.8).
Cardona, EJ., Peters, Spain, Kane and Kavanagh, JJ., concur. Ordered that respondent’s resignation application is accepted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and *1223refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).